                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      NO. 5:19-CR-00395-D4

UNITED STATES OF AMERICA


      V.                                                     ORDER
DAMION JACKSON



      DEFENDANT'S MOTION TO FILE UNDER SEAL having come before this Court; and

for good cause appearing, is granted

      SO ORDERED.


                                 1--~•
      This the ___k_ day of _J~-~v~            2021.




                                                     ' HONORABLE JAMES C. DEVER III
                                                UNITED STATES DISTRICT COURT JUDGE
